Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division
Lindsay Marie (Wall) Wolfe,
(OI File No. H-16-41108-9),

Petitioner,
v.
The Inspector General.
Docket No. C-16-655
Decision No. CR4712

Date: September 27, 2016

DECISION

Petitioner, Lindsay Marie Wolfe, was a licensed pharmacist in the State of Florida. She
created fictitious patient profiles in her pharmacy’s computer database and then filled the
fraudulent drug prescriptions. She gave the ill-gotten drugs to a friend and colleague in
exchange for other drugs. She was convicted of furnishing false or fraudulent
information regarding a controlled substance, a felony. Pursuant to section 1128(a)(3) of
the Social Security Act (Act), the Inspector General (IG) has excluded her from
participating in the Medicare, Medicaid, and all federal health care programs for a period
of five years.

For the reasons discussed below, I find that the IG is authorized to exclude Petitioner, and
that the statute mandates a minimum five-year exclusion.

Background
In a letter dated May 31, 2016, the IG advised Petitioner Wolfe that, because she had

been convicted of a felony offense related to fraud, theft, embezzlement, breach of
fiduciary responsibility, or other financial misconduct in connection with the delivery of
a health care item or service, the IG was excluding her from participating in Medicare,
Medicaid, and all federal health care programs for a period of five years. IG Exhibit
(Ex.) 1. Petitioner requested review.

The parties have submitted their written arguments (IG Br.; P. Br.). With his brief, the
IG submitted seven exhibits (IG Exs. 1-7). In the absence of any objections, I admit into
evidence IG Exs. 1-7.

The parties agree that this case does not require an in-person hearing. IG Br. at 11; P. Br.
at 2.

Discussion

Petitioner must be excluded from program participation for
a minimum of five years because she was convicted of a
felony relating to fraud and theft in connection with the
delivery of a health care item or service.'

Section 1128(a)(3) provides that an individual or entity convicted of felony fraud, theft,
embezzlement, breach of fiduciary responsibility, or other financial misconduct in
connection with the delivery of a health care item or service must be excluded from
participating in federal health care programs for a minimum of five years. See 42 C.F.R.
§ 1001.101(c).

Petitioner Wolfe was a licensed pharmacist, working at a CVS pharmacy. Colluding with
a friend and colleague, she created a fictitious patient profile in the pharmacy’s computer
database. Based on that profile, she filled prescriptions for narcotics (Oxycodone and
Morphine), which she supplied to her friend. In return, her friend gave her barbiturates
(Fioricet) and narcotics (Percocet). IG Ex. 3.

In an information dated February 12, 2013, she was charged with one felony count of
furnishing false or fraudulent information regarding a controlled substance, in violation
of Florida law, Fla. Stat. § 893.13. IG Ex. 4. On March 4, 2013, Petitioner Wolfe pled
guilty to the felony count. IG Ex. 5. The Florida Circuit Court sentenced her to five
years probation but withheld an adjudication of guilt. IG Ex. 7. The court warned that if
she violated the conditions of her probation, she could be adjudicated guilty and
sentenced accordingly. IG Ex. 7 at 5.

Petitioner concedes that she was convicted of a felony but points out that her crime did
not involve reimbursement claims to state or federal programs; the resulting transactions

' T make this one finding of fact/conclusion of law.
were for cash only. P. Br. at 2. But, under section 1128(a)(3), an individual is subject to
exclusion if convicted of felony fraud in connection with the delivery of a health care
item, like drugs. The section does not require federal or state program involvement.

Petitioner fabricated a patient profile in order to obtain narcotics. Her felony conviction
was thus plainly related to fraud in connection with the delivery of a health care item
(drugs), and she is therefore subject to exclusion. An exclusion brought under section
1128(a)(3) must be for a minimum period of five years. Act § 1128(c)(3)(B); 42 C.F.R.
§ 1001.2007(a)(2).

Conclusion

For these reasons, I conclude that the IG properly excluded Petitioner from participating
in Medicare, Medicaid and all federal health care programs, and I sustain the five-year
exclusion.

/s/
Carolyn Cozad Hughes
Administrative Law Judge

